Citation Nr: 0308026	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to initial ratings for service-connected 
bilateral hearing loss, in excess of noncompensable from 
August 13, 1997, 80 percent from June 10, 1999, and 60 
percent from February 1, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The veteran had active duty from November 1964 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
VA regional office located in Winston-Salem, North Carolina.  
At that time, the veteran claimed entitlement to a 
compensable evaluation for his service-connected right ear 
hearing loss, and the February 1998 rating decision denied 
that claim for increase, albeit expanding the grant of 
service connection to include left ear hearing loss as well, 
with the expanded grant of service connection effective 
August 13, 1997.  A May 2001 RO rating action granted an 
increased 80 percent evaluation for service-connected 
bilateral hearing loss, effective from June 10, 1999 
(effective date of regulation change), and in November 2002 
following further VA audiologic examination, the RO assigned 
a 60 percent evaluation, effective February 1, 2003. 

In July 1999, the veteran's appeal was transferred to the VA 
regional office located in Detroit, Michigan (RO).  

In April 2000, the Board remanded the appeal for development 
which has since been completed.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claim for VA 
compensation benefits.  

2.  From August 13, 1997 to June 9, 1999, the veteran had 
Level IV acuity in the right ear, and Level I in the left 
ear.  

3.  On VA audiologic examination in March 2001, the veteran 
had Level XI acuity in the right ear, and Level IX in the 
left ear.  

4.  The veteran is presently shown on VA audiologic 
examination of May 2002 to have Level XI hearing acuity in 
the right ear, and Level VII in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation from August 13, 
1997, an evaluation in excess of 80 percent from June 10, 
1999, and an evaluation in excess of 60 percent from February 
1, 2003, for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. . §§ 3.102, 
3.159, 4.7, 4.85, Table VI, Table VIA, and Table VII, 4.86, 
Diagnostic Codes 6100, 6106, 6108 (2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. 
§ 3.159(VCAA).  With regard to the issue on appeal, the 
veteran was provided adequate VA audiologic examinations a 
number of times, including in January 1998, March 2001, and 
May 2002.  Additionally, all identified VA and private 
treatment records pertinent to the appeal have been obtained.  
The veteran's sworn testimony was obtained at a RO hearing in 
October 2002.  Accordingly, the Board finds that VA has met 
its duty to assist.  

VA has also met VCAA's notice requirements: The October 1998 
statement of the case (SOC) and May 2001, August 2002, and 
November 2002 ratings notices and supplemental statements of 
the case (SSOC's) adequately explain why the evidence 
submitted to date does not support the claim on appeal.  The 
veteran has been afforded every reasonable opportunity to 
submit evidence to substantiate his claims on appeal.  
Moreover, the above correspondences, notices and development 
actions indicate that the veteran and his representative were 
advised of what was needed to support the claim on appeal, 
and what evidence VA would obtain on its own, or in response 
to information provided by the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board concludes 
that VA has met both the duty to assist and notice provisions 
of VCAA; further development would serve no useful purpose in 
this case.  

II.  Evaluation of Hearing Loss. 

VA disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

Frequently, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in the case presently on appeal, the rating issue on 
appeal involves the propriety of an original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board has assessed the level of disability 
from the date of initial application for service connection 
to the present, determining whether the level of impairment 
warrants different disability ratings at different times over 
the life of the claim - a practice known as "staged 
rating."  Id. 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.  

On January 1998 VA audiologic examination, the veteran 
demonstrated Level IV hearing in the right ear and level I 
hearing in the left ear, with pure tone thresholds, in 
decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT

70
70
95
100
LEFT

25
45
65
60

The average pure tone decibel loss was 84 in the right ear 
and 49 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 92 
percent in the left ear.  The diagnosis was severe mixed 
hearing loss in the right, and moderate sensorineural hearing 
loss in the left.  

Using the rating criteria in effect at that time, the above 
findings demonstrate Levels IV and I hearing for the right 
and left ears, respectively, warranting no more than a 
noncompensable evaluation for service-connected bilateral 
hearing loss at that time.  While the veteran is demonstrated 
to have a hearing loss, the Roman numerals obtained from 
Table VI are properly Level IV in the right ear and Level I 
in the left ear, but no more.  Accordingly, based on the 
foregoing findings, the Board finds that the veteran's 
bilateral hearing loss does not more closely approximate the 
criteria for the assignment of a 10 percent rating for any 
part of the appeal period prior to June 10, 1999.  See 
Diagnostic Code 6100.  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss. 
Nevertheless, the method described above using Tables VI and 
VII was not changed, and therefore, does not affect the 
veteran's claim.  Pertinent changes were made to 38 C.F.R. § 
4.86, which are discussed below.

The regulations now provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  In such cases, each ear is evaluated 
separately.  In general, where a governing law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran applies.  
See Karnas v. Derwinski,  1 Vet. App. 308; Dudnick v. Brown, 
10 Vet. App. 79 (1997).  See also VAOPGCPREC 3-2000.  
However, the revised criteria may not be applied to evidence 
dated prior to the effective date of the regulatory change.  
In the present case, while the veteran's hearing acuity meets 
the criteria for such special consideration under 4.86(a), 
such consideration was given at the RO, and provides no basis 
for ratings in excess of 80 percent from June 10, 1999 to 
January 31, 2003 or in excess of 60 percent from February 1, 
2003.  Additionally, he does not meet the criteria for an 
exceptional evaluation under 4.86(b), since his pure tone 
thresholds for 1,000 Hz (on all examinations conducted on and 
after June 10, 1999) are always shown to be more than 30 
decibels.  

A private audiology report of February 2000 shows the veteran 
has an asymmetrical hearing loss, and that the veteran would 
be a good candidate for trial fitting of hearing aids.  The 
threshold levels are uninterpreted in this report and, thus, 
the data contained therein cannot be used to rate the 
disability at issue.

On VA audiologic examination in March 2001, the veteran 
demonstrated Level XI hearing in the right ear and level IX 
hearing in the left ear, with pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

100
105
105+
105+
LEFT

45
55
75
75

The average pure tone decibel loss was 104+ in the right ear 
and 63 in the left ear.  Speech audiometry revealed speech 
recognition ability of 24 percent in the right ear and 36 
percent in the left ear.  The diagnosis was severe to 
profound mixed hearing loss in the right ear, and moderate to 
severe sensorineural hearing loss in the left.  

The above findings demonstrate Levels XI and IX hearing for 
the right and left ear respectively, under Tables VI, VI(a) 
and VII, warranting no more than an 80 percent evaluation for 
service-connected bilateral hearing loss, from June 10, 1999, 
the date of the amended regulations.  A higher numeric 
designation is obtained for the right ear using Table VI than 
using Table VIA.  See Diagnostic Code 6108.  In finding so, 
it is noted that 38 C.F.R. § 4.86(a) is for application for 
the right ear only, as the left ear pure tone thresholds at 
the specified frequencies are not all 55 decibels or more.  
The provisions of 38 C.F.R. § 4.86(b) do not apply, as 
neither ear manifests a pure tone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
The veteran demonstrates an exceptional pattern of hearing 
loss, and the Roman numeral obtained from Table VI is 
properly Level XI in the right ear, warranting an 80 percent 
evaluation, but no more.  Additionally, based on the 
foregoing findings, as well as the findings noted below with 
regard to the May 2002 VA examination, the Board finds that 
the veteran's bilateral hearing loss does not more closely 
approximate the criteria for the assignment of a 100 percent 
rating for any part of the appeal period from June 10, 1999 
to the present.  See Diagnostic Code 6108.  

On VA audiologic examination in May 2002, the veteran 
demonstrated Level XI hearing in the right ear and level VII 
hearing in the left ear, with pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

90
90
105+
105+
LEFT

45
60
70
65

The average pure tone threshold in the right ear was 98+ 
decibels and in the left ear was 60 decibels.  Speech 
audiometry revealed speech recognition ability of 8 percent 
in the right ear and an improved 52 percent in the left ear 
(as compared to the March 2001 VA audiologic findings).  The 
diagnosis was severe to profound mixed hearing loss in the 
right ear, and moderate to severe sensorineural hearing loss 
in the left.  

The above findings demonstrate no more than Level XI in the 
right ear and Level VII hearing for the left ear under Tables 
VI and VII, with only Level X hearing loss for the 
exceptional pattern of hearing impairment of the right ear 
under Table VIa.  See Diagnostic Code 6106.  These findings 
warrant no more than a 60 percent evaluation for service-
connected bilateral hearing loss at the time of VA 
examination in May 2002.  In finding so, it is again noted 
that 38 C.F.R. § 4.86(a) is for application for the right ear 
only, as the left ear pure tone thresholds at the specified 
frequencies are not all 55 decibels or more.  While the 
veteran demonstrates an exceptional pattern of hearing loss, 
the Roman numeral obtained from both Tables VI and VI(a) is 
properly Level XI in the right ear, warranting no more than 
an 60 percent evaluation based on the most recent VA 
audiologic evidence.  

Private audiologic evidence dated in June 2002 has also been 
considered.  While initial copies of a June 24, 2002 
audiological assessment were uninterpreted as to particular 
thresholds, a subsequently received copy included hand-
written interpretations in red ink, purporting to show left 
ear thresholds of 60, 65, 80 and 75 decibels for the 
designated frequencies, as well as an average of 70 decibels 
for the left ear.  The diagnosis noted on all copies was 
severe sensorineural hearing loss in the left ear and 
profound hearing loss in the right ear.  These findings for 
the left ear equate to Level VII hearing, the same as shown 
on VA examination in May 2002 and do not provide a basis for 
a higher evaluation.

The veteran's sworn testimony was obtained in October 2002.  
Despite a recommendation years ago that he be fitted for 
hearing aids, the veteran was not noted to be wearing hearing 
aid devices.  

The Board gives all due consideration to the veteran's 
complaints of greater hearing impairment--although neither 
the veteran nor his representative have tried to define this 
in any way.  The Board presumes the general reference refers 
to difficulty in conversational hearing, or difficulty 
hearing in an environment of background noise, and the Board 
fully acknowledges the foregoing difficulties.  Nevertheless, 
under the applicable criteria, as set forth above, for the 
effective dates as rated, the veteran's hearing acuity 
warrants the present noncompensable, 80 percent and 60 
percent evaluations, respectively, under the schedular 
criteria.  Accordingly, the assignment of any rating above 
those for the specified periods is not in order.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 
6100-6108.  

It is noted that the RO properly made the 80 percent rating 
effective from the June 10, 1000 date of regulatory 
amendment, with the 60 percent staged rating effective from 
February 1, 2003. 

The Board finds that the RO has given appropriately staged 
noncompensable, 80 percent, and 60 percent ratings for the 
veteran's bilateral hearing loss over the appeal period, 
given the above demonstrated audiologic findings as they 
varied on VA examinations.  In reaching the foregoing 
determinations, the Board emphasizes that the assignment of 
disability ratings for service-connected bilateral hearing 
loss is performed, under VA regulation, by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation.  
Moreover, this mechanical application has been upheld by the 
United States Court of Appeals for Veterans Claims.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
claim is denied as against the weight of the clinical 
evidence of record. 

III.  Final Comments.

The Board additionally finds that the evidence of record does 
not suggest such an unusual or exceptional disability picture 
so as to render "impractical" the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321.  
Although the veteran has obvious conversational hearing 
impairment, the evidence does not show that he has obtained a 
hearing aid or aids for this.  The veteran has submitted no 
evidence which would tend to show entitlement to greater 
compensation that than which the RO has already given.  There 
is no basis for finding that any of the VA examinations were 
inadequate, the veteran's bilateral hearing loss has resulted 
in no periods of hospitalization, no treatment is 
demonstrated what-so-ever, nor is there any marked 
interference with employment.  Id.  It is undisputed that his 
service-connected bilateral hearing loss has an adverse 
effect on his social life and employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairment in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual hearing loss disability--not  otherwise 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted for this claim on appeal.  


ORDER

The claim for an evaluation in excess of a noncompensable 
evaluation from August 13, 1997, 80 percent from June 10, 
1999, and 60 percent from February 1, 2003, for service-
connected bilateral hearing loss, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

